Order of disposi*226tion, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about May 1, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of criminal contempt in the second degree and criminal trespass in the second degree, and placed her with the State Office of Children and Family Services for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
The delinquency petition impermissibly charged appellant with conduct constituting a violation of a prior order issued against appellant in a person in need of supervision proceeding. As the presentment agency concedes, this case is indistinguishable from Matter of Edwin G. (296 AD2d 7 [2002]) and appellant is entitled to dismissal of the petition. Concur — Nardelli, J.P., Mazzarelli, Wallach, Friedman and Marlow, JJ.